Registration No. 333-164356 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 25-1229323 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 13 Spottiswoode Park Road Singapore 088640 (Address of principal executive offices) (Zip Code) INDIVIDUAL PLAN GRANTS FOR EXECUTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND CONSULTANTS (Full title of the plan) CT Corporation (Name and address of agent for service) 1515 Market Street, Suite 1210 Philadelphia, PA19102 (Telephone number, including area code, of agent for service) with a copy to: Kevin C. Timken, Esq. Kruse Landa Maycock & Ricks, LLC 136 East South Temple Street, Suite 2100 Salt Lake City, UT84111 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount(1) To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value Individual Plan Grants for Executive Officers, Directors, Employees, and Consultants 831,750 (2) Individual Plan Grants to Consultants 1,850,000 (3) Total 2,681,750 (4) (1) There are also registered pursuant to Rule 416 such additional number of securities as may be issuable under the anti-dilution provisions of the plans under which the common stock is being registered or will be issued. (2) Pursuant to Rule 457(h) of the Securities Act of 1933, the maximum offering price per share for the purpose of calculating the registration fee is the actual offering price. (3) Pursuant to Rule 457(e) of the Securities Act of 1933, the maximum offering price per share for the purpose of calculating the registration fee is the average of the high and low prices reported in the consolidated reporting system as of January 8, 2010. (4) The registrant effected a three-for-one forward split of its common stock on February 8, 2010, prior to the completion of the distribution of securities included in this registration statement, and the original S-8 registration statement filed on January 15, 2010, did not specifically refer to the existence of anti-dilution provisions for such situations.Pursuant to Rule 416(b), this post-effective amendment is filed to change the amount of securities registered.No additional filing fee is required. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents filed with the Securities and Exchange Commission (“SEC”) by Intelligent Communication Enterprise Corporation, a Pennsylvania corporation (the “Company”), pursuant to the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, are hereby incorporated by reference: (1) Annual Report on Form 10-K (file no. 000-10822) for the year ended December 31, 2008, filed April 15, 2009; (2) Quarterly Reports on Form 10-Q (file no. 000-10822) for the quarter ended March31, 2009 (filed May 12, 2009), for the quarter ended June 30, 2009 (filed August 12, 2009), and for the quarter ended September 30, 2009 (filed October 29, 2009); (3) Current Reports on Form 8-K (file no. 000-10822) filed February 12, February 23, September 8, September 18, September 22, November 2, November 4, November 17 (amended January 22, 2010), November 23, and December 30, 2009, and January 25 (amended April 5, 2010), February 5, and February 8, 2010; and (4) Description of the Company’s Common Stock contained in the Registration Statement on Form S-1/A, SEC File No. 333-97267, filed August 20, 2002. All other documents filed by the Company pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act after the date of this registration statement, and prior to the filing of a post-effective amendment to this registration statement that indicates that all securities offered hereby have been sold or that deregisters all such securities remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents. Item 4.Description of Securities Not applicable. Item 5.Interests of Named Experts and Counsel None. Item 6.Indemnification of Directors and Officers Sections 1741 through 1750 of
